NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: December 20, 2022


                        S22A0958. DAVIS v. THE STATE.


      PINSON, Justice.

      Patricko Davis was convicted of felony murder and other

crimes in connection with the July 2014 shooting death of Takeenan

Williams. 1 On appeal, Davis contends that (1) he was denied his


      1 The shooting occurred on July 24, 2014. In November 2014, Davis was
indicted for malice murder (Count 1), two counts of felony murder (Counts 2
and 3), and aggravated assault (Count 4) in relation to the shooting death of
Williams. He was also indicted for criminal attempt to sell marijuana (Count
5), two additional counts of aggravated assault in relation to two other alleged
victims (Counts 6 and 7), and possession of a firearm during the commission of
a felony (Count 8). At Davis’s trial in February 2017, the trial court directed
verdicts on Counts 6 and 7. As to the remaining counts, the jury found Davis
guilty of one count of felony murder, the aggravated assault underlying the
felony murder, and the firearm-possession count, and not guilty of the
remaining counts. Davis was sentenced to serve life in prison for the felony
murder plus a consecutive, suspended five-year term for the firearm-
possession count; the trial court merged the aggravated assault count into the
felony murder count for sentencing purposes. On March 2, 2017, Davis filed a
premature motion for new trial, which ripened upon the entry of Davis’s final
disposition on March 7, 2017. See Southall v. State, 300 Ga. 462, 464-467 (1)
(796 SE2d 261) (2017). Through new counsel, Davis filed an amended motion
for new trial in September 2021. Following a hearing, the trial court denied
constitutional right to a speedy trial; (2) the trial court erred by

declining to admit “reverse 404 (b)” evidence about a later crime

committed by a friend of Williams who was present when Williams

was shot, which Davis claimed was relevant to the friend’s “intent”

and “opportunity” to carry a gun; and (3) trial counsel rendered

constitutionally ineffective assistance by failing to call a bullet-

trajectory expert to support Davis’s self-defense claim and in his

handling of the reverse 404 (b) evidence.

     None of Davis’s claims has merit. The trial court did not abuse

its discretion in rejecting Davis’s speedy-trial claim based on the

court’s careful application of the relevant factors, which included

determinations that Davis was himself responsible for some portion

of the delay, did not assert his right to a speedy trial promptly, and

failed to establish any actual prejudice resulting from the delay.

Davis’s claim that the trial court erred by not admitting his reverse




the motion in an order entered on March 15, 2022. Davis filed a timely notice
of appeal on March 16, 2022 and an amended notice of appeal on March 22,
2022. The appeal was docketed to the August 2022 term of this Court and was
thereafter submitted for a decision on the briefs.
                                     2
404 (b) evidence fails because the court never ruled that the evidence

was not admissible; rather, Davis simply gave up on trying to

introduce the evidence. Finally, his claims of ineffective assistance

fail because he has not established that trial counsel performed

deficiently: Counsel made a strategic decision to establish the facts

needed to support Davis’s self-defense claim through cross-

examination of a prosecution witness and succeeded in getting

favorable testimony. And the reverse 404 (b) evidence would not

have been admissible because it was classic propensity evidence, so

counsel was not deficient for failing to introduce it. We therefore

affirm Davis’s convictions and sentences.

     1. On the afternoon of July 24, 2014, Davis shot and killed

Williams during a drug transaction between Davis and Williams’s

friend, Demetrise Maye. Davis never denied shooting Williams.

Rather, he claimed at trial that he shot Williams in self-defense. His

story was that Maye pulled a gun to try to rob him, so he pulled his

own gun and shot Williams in the ensuing fray.



                                  3
     (a) The shooting was witnessed by several bystanders who

were walking in the parking lot of a Sandy Springs office complex

where they worked. The group noticed three men having a heated

argument in the adjacent parking lot of the neighboring Sheraton

Hotel. The witnesses testified that one of the men was waving a gun

at one of the other men, yelling, “give me my sh*t” or “where’s my

sh*t,” and they described hearing a single gunshot followed by a

pause and then five or six more shots.

     One of these witnesses testified that, after the first shot, the

victim tried to crawl away over the guard rail separating the two

parking lots and that, when the five or six shots were fired, the

shooter was standing and “closing in” on the victim, whose back and

side were facing the shooter. That witness, who tried to render aid

after the shooting stopped, testified that the victim was lying on the

ground beyond the guard rail “like falling down the hill but face up,”

with his feet higher than his head.

     (b) Maye and Williams’s girlfriend, Elizabeth Lazalde, both

testified for the State. They each testified that on the day of the

                                  4
shooting, Lazalde drove Maye and Williams to meet Davis at a

Sandy Springs apartment complex. Lazalde parked at the nearby

Sheraton Hotel and stayed in the car while Williams and Maye got

out and walked over to the apartments.

     Maye testified that he found Davis at the apartments, and

Davis gave Maye seven grams of marijuana. Maye gave Davis half

the money owed, said Williams had the other half, and led Davis

back to Lazalde’s car. Williams joined him along the way, and Maye

gave Williams the marijuana. As they reached the car, Maye heard

Williams and Davis arguing and saw Davis produce a gun and point

it at Williams, saying, “give me my sh*t.” Maye backed away, heard

the two “scuffling,” and saw Williams take off running. Davis began

firing, emptying his clip, and then ran away.

     Lazalde testified that she sat in her car while Williams and

Maye went to the apartments. When the pair returned, along with

Davis, she observed Davis and Williams talking in a “hostile”

manner. She then saw Davis pull out a gun and point it at Williams,

prompting Williams to try to grab the gun from Davis’s grip. The

                                 5
pair began wrestling, and the gun hit the ground. Davis picked it up

and fired the first shot, followed by five or six more shots. According

to Lazalde, neither Williams nor Maye was carrying a gun that day.

     (c) The defense presented several witnesses, including Davis.

Davis testified that on the day of the shooting, Maye arranged to buy

some marijuana. After the transaction, Maye asked Davis if he was

selling his watch, and Davis responded that he was and allowed

Maye to try it on. Maye then said he wanted to buy the watch, told

Davis his money was in the car, and, joined by Williams along the

way, led Davis to the Sheraton parking lot. Once back at the car,

Maye asked whether Davis had change. Davis responded that he did

and pulled out some cash, at which point Maye turned around,

pointed a gun at Davis, and told him to “give it up.” Davis pulled out

the gun he was carrying in his waistband and cocked it, and

Williams walked over and grabbed Davis. Williams and Davis

tussled over the gun, the gun discharged, both men fell to the

ground, and, as Williams got up to charge at Davis, Davis grabbed

his gun and fired it. Davis testified that he did so because he believed

                                   6
Williams was going to kill him, and that he ran because he was

scared.

     (d) Aside from Davis’s testimony, there was no evidence that

Maye had a gun in his possession or that more than one gun was

present at the scene. The evidence in fact suggested the opposite:

the seven shell casings recovered from the scene were determined to

have been fired from the same .40-caliber Smith & Wesson Taurus

firearm, and the three intact bullets recovered from Williams’s body

were also confirmed to have been fired from the same .40-caliber

gun. A box for a Taurus .40-caliber handgun with two magazines

inside was found in a search of Davis’s apartment.

     The medical examiner testified that Williams had sustained a

total of five gunshot wounds, including a fatal wound to the back.

Some of the shots entered from the front of his body and some from

the back, and all entered at an upward angle. The medical examiner

testified on cross-examination that this upward trajectory “could be”

consistent with the shots having been fired up from the ground, as

the defense argued. But on redirect she testified that the angles of

                                 7
the shots were also consistent with the victim having been shot

while lying with his feet higher than his head. Crime-scene

investigators testified that the pattern of shell casings left at the

scene suggested that the shooter was moving around while firing the

gun.

       2. Davis first contends that he was denied his constitutional

right to a speedy trial. In reviewing the trial court’s ruling on this

issue, we accept the trial court’s factual findings unless they are

clearly erroneous, and we will affirm its ultimate conclusion absent

an abuse of discretion. See Burney v. State, 309 Ga. 273, 286 (4) (845

SE2d 625) (2020).

       (a) About 30 months elapsed between Davis’s arrest in August

of 2014 and his trial in February 2017. Davis was indicted in

November 2014, roughly three months after his arrest. Following

his indictment, Davis filed a number of pretrial motions, and the

State served Davis with its discovery materials. In May 2015, Davis

moved for a 60-day continuance from an upcoming motions calendar,

citing the “voluminous” discovery and investigative materials in the

                                  8
case and the numerous witnesses whom the defense still intended to

interview. In a June 2015 motion seeking additional funds for the

defense, Davis noted that the defense still needed to interview “over

twenty witnesses.”

      On April 5, 2016, Davis submitted a filing styled “Request for

Trial,” stating that he was “ready for trial” and “would request that

this matter proceed to trial immediately.”2 Nine months later, on

January 9, 2017, Davis filed a motion to dismiss his indictment,

asserting that the continued delay in bringing his case to trial

violated his constitutional right to a speedy trial. After a hearing,




      2 Although this filing may have been intended as a statutory speedy-trial
demand, it did not comply with the speedy-trial statute. See OCGA § 17-7-171.
That Code section provides that, absent “special permission of the court,” any
speedy-trial demand must be filed “at the term of court at which the indictment
is found or at the next succeeding regular term thereafter.” Id. at (a). Davis
was indicted on Friday, November 7, 2014, which was in the November 2014
term of court, and the succeeding (January 2015) term would have ended on
March 1, 2015, the day before the first Monday in March. See OCGA § 15-6-3
(3) (terms of Fulton County Superior Court begin on first Monday of January,
March, May, July, September, and November). So the Request for Trial was
filed more than a year after the statutory deadline. Also, OCGA § 17-7-171 (a)
requires that the demand “clearly be titled ‘Demand for Speedy Trial’” and
“reference this Code section within the pleading”; the Request for Trial
complied with neither of these requirements.

                                      9
the trial court denied the motion, and trial began on February 13,

2017. After he was convicted, Davis renewed his speedy-trial claim

in a motion for new trial. The court reaffirmed its earlier ruling,

concluding that Davis was not denied his constitutional right to a

speedy trial.

     (b) The Sixth Amendment to the United States Constitution

guarantees that, “[i]n all criminal prosecutions, the accused shall

enjoy the right to a speedy and public trial,” U.S. Const., Amend. VI.

When a criminal defendant claims that this right has been violated,

the trial court conducts a two-step inquiry. See Johnson v. State, 300

Ga. 252, 257 (3) (794 SE2d 60) (2016) (citing Barker v. Wingo, 407

U.S. 514 (92 SCt 2182, 33 LE2d 101) (1972), and Doggett v. United

States, 505 U.S. 647 (112 SCt 2686, 120 LE2d 520) (1992)). First, the

court must decide whether the interval between the defendant’s

arrest and his trial is long enough to be considered “presumptively

prejudicial.” Redding v. State, 309 Ga. 124, 129 (3) (844 SE2d 725)

(2020) (citation and punctuation omitted). A delay of a year or more

typically is long enough to presume prejudice. See id.

                                 10
     If presumptive prejudice is established, the trial court then

weighs four factors to determine whether the defendant was denied

his right to a speedy trial. See Henderson v. State, 310 Ga. 231, 235

(2) (850 SE2d 152) (2020); Redding, 309 Ga. at 129 (3). This “difficult

and sensitive balancing process” assesses (1) the length of the delay;

(2) the reasons for the delay; (3) the defendant’s assertion of his right

to a speedy trial; and (4) the prejudice to the defendant. Henderson,

310 Ga. at 235 (2) (invoking “the Barker-Doggett factors” to assess

federal   and   state   constitutional   speedy-trial    claims).   This

assessment is “context-focused,” and the trial court’s discretion in

applying this framework is “substantial.” Johnson, 300 Ga. at 257-

258 (3) (citations and punctuation omitted).

     We apply these steps in turn.

     (c) The presumptive-prejudice step is straightforward here.

“The constitutional right to a speedy trial attaches on the date of the

arrest or when formal charges are initiated, whichever occurs first.”

Fallen v. State, 289 Ga. 247, 248 (1) (710 SE2d 559) (2011) (citation

and punctuation omitted). The trial court thus properly calculated

                                   11
the length of the delay here as 30 months, the interval between

August 2014 and the start of Davis’s trial in February 2017. As the

trial court recognized, a 30-month delay is presumptively

prejudicial. See Redding, 309 Ga. at 129 (3).

     (d) We turn next to the four-factor Barker-Doggett analysis.

     (i) Having calculated the delay at 30 months, the trial court

weighed the length of delay against the State, but only “lightly.”

Davis does not contest that conclusion, and we find no abuse of

discretion. See, e.g., Taylor v. State, 312 Ga. 1, 13 (4) (b) (i) (860 SE2d

470) (2021) (30-month delay properly weighed against the State);

Cash v. State, 307 Ga. 510, 515 (2) (b) (i) (837 SE2d 280) (2019) (no

abuse of discretion where trial court weighed 28-month delay only

lightly against the State).

     (ii) In assessing the reasons for the delay, the trial court must

consider which party was responsible for the delay, whether the

delay was intentional, and, if it was intentional, what the motive

was for seeking or causing the delay. See, e.g., Taylor, 312 Ga. at 13

(4) (b) (ii) (where both prosecution and defense sought continuances,

                                    12
trial court properly determined that reasons for delay weighed

“neutrally”); State v. Johnson, 291 Ga. 863, 865-866 (2) (b) (734 SE2d

12) (2012) (noting that “[a] deliberate attempt to delay the trial in

order to hamper the defense” should weigh heavily against the

State, whereas an unintentional delay due to the prosecutor’s

negligence or an overcrowded trial court docket should weigh less

heavily). When there is no apparent reason for the delay, the delay

is “treated as caused by the State’s negligence” but “should be

weighed only slightly against the State.” Higgenbottom v. State, 290

Ga. 198, 201-202 (1) (B) (719 SE2d 482) (2011); accord Fallen, 289

Ga. at 248-249 (2).

     Here, the trial court noted that Davis had not alleged that the

delay was due to any deliberate effort on the part of the State.

Instead, the court found, the delay was due in equal parts to “over-

crowded dockets” and to the defense’s needs in completing its

investigation. Thus, the court concluded that this factor weighed

neutrally.

     That conclusion was within the court’s discretion. The record

                                 13
clearly supports the court’s finding that the delay was attributable

in part to Davis’s own needs and requests: Davis sought a

continuance in May 2015, nine months after his arrest; two months

after that, his counsel indicated to the court he still had more than

20 witnesses to interview; and Davis did not ask for a trial date until

some 20 months after his arrest, when he filed his Request for Trial.

As for the State’s role in the delay, it appears that, after Davis filed

the Request for Trial, the case appeared on several trial calendars

but was not called, and at some point it ended up on the court’s

“backlog calendar.” It was thus appropriate for the trial court to

attribute some portion of the delay to the State. See Higgenbottom,

290 Ga. at 201-202 (1) (B); Williams v. State, 290 Ga. 24, 26 (2) (717

SE2d 640) (2011) (trial court took judicial notice of court’s heavy

dockets in assessing reasons for delay in trial). Because the record

shows that both sides bore some responsibility for the delay, the

court did not abuse its discretion in determining that this factor

weighed neutrally. See Phan v. State, 290 Ga. 588, 595 (1) (b) (723

SE2d 876) (2012) (where both State and defense bore responsibility

                                  14
for delay, this factor “remain[ed] neutral”).

     (iii) The third factor asks whether the defendant “asserted the

right to a speedy trial in due course.” Cash, 307 Ga. at 517 (2) (b)

(iii) (citations and punctuation omitted). This factor focuses on “the

timing, form, and vigor of the accused’s demands to be tried

immediately.” Id. (citation and punctuation omitted). Although an

accused need not demand a trial at the “first available opportunity,”

id., his failure to assert his right “with reasonable promptness” will

ordinarily weigh heavily against him. State v. Alexander, 295 Ga.

154, 158-159 (2) (c) (758 SE2d 289) (2014). Accord Johnson, 291 Ga.

at 866 (2) (c) (“Because delay often works to the defendant’s

advantage, the failure of the accused to assert his right in due course

generally is accorded strong evidentiary weight.” (citations and

punctuation omitted)).

     Here, the trial court concluded that Davis failed to timely

assert his right to a speedy trial. Noting that Davis was represented

by counsel “every step of the way,” the court determined that, to the

extent the Request for Trial was intended as a statutory speedy-trial

                                  15
demand, it was untimely and otherwise failed to comply with

statutory requirements, and the court took note of his long delay

before asserting his constitutional speedy-trial right.

     This conclusion, too, was within the trial court’s discretion. The

court was correct that Davis’s Request for Trial was, if construed as

a statutory speedy-trial demand, untimely and non-compliant. See

note 2. It was not an abuse of discretion to conclude that this

determination, along with Davis’s 29-month delay in asserting his

constitutional speedy-trial right, weighed heavily against him. See

Phan, 290 Ga. at 595-596 (1) (c) (this factor weighed heavily against

defendant where he failed to “assert any objection to the slow pace

of [his] case” for a “years-long period” and then “actively sought

further delay” when public-defender funding issues emerged);

Higgenbottom, 290 Ga. at 201 (1) (C) (this factor weighed heavily

against defendant where defendant himself was granted a

continuance, failed to file a statutory speedy-trial demand, and

waited for more than two years after his arrest to seek dismissal on

speedy-trial grounds).

                                  16
     (iv) The final factor is prejudice. When prejudice is presumed

based on the length of a delay in trying the case, that presumption

not only remains in place but “increases in weight over time.” Cash,

307 Ga. at 518 (2) (a) (iv) (citation and punctuation omitted). But

that does not mean this factor always weighs against the State. If a

defendant cannot show evidence of actual prejudice, that failure can

counterbalance and even outweigh any presumptive prejudice in

this analysis. See id. at 518-519 (2) (a) (iv) (where defendant failed

to show actual prejudice, prejudice factor did not weigh in

defendant’s favor, despite presumptive prejudice from 28-month

delay).

     Actual prejudice is assessed by considering evidence, if any, of

“oppressive pretrial incarceration,” “anxiety and concern of the

accused,” and potential impairment of the defense caused by fading

memories of witnesses or the loss of exculpatory evidence. Cash, 307

Ga. at 519 (2) (a) (iv). Of these types of prejudice, the last is the most

serious, “because the inability of a defendant adequately to prepare

his case skews the fairness of the whole system.” Id. (citation

                                   17
omitted). Accord Weis v. State, 287 Ga. 46, 55 (1) (d) (694 SE2d 350)

(2010) (possibility of harm to defense is the “most serious” of the

forms of prejudice (quoting Barker, 407 U.S. at 532)).

     At the hearing on Davis’s motion to dismiss, Davis testified

about the conditions of his confinement at the Fulton County jail,

citing gang violence within the jail, thefts of his belongings, inedible

food, extreme cold, and trauma from seeing another inmate who had

hanged himself. He also testified about the anxiety he experienced

from being separated from his children, not knowing when he would

go to trial, and the deaths of several people close to him during his

time in jail. Davis’s counsel further noted the defense’s concerns that

a particular eyewitness who was “crucial” to establishing exactly

how the shooting transpired might become uncooperative, although

he conceded he had been in touch with the witness and that she had

indicated she would accept a subpoena.

     The trial court found that Davis had failed to establish any

actual prejudice. Noting the absence of any contemporaneous

documentation of Davis’s complaints about jail conditions and the

                                  18
court’s own assessment that Davis was “obviously exaggerat[ing]” in

his testimony, the court found that Davis had offered no specific

evidence of undue oppressiveness or unusual anxiety. See Jackson

v. State, 272 Ga. 782, 785 (534 SE2d 796) (2000) (to show

oppressiveness, defendant must offer specific “proof of sub-standard

conditions or other oppressive factors beyond those that necessarily

attend      imprisonment”        (citation     and    punctuation     omitted)).

Likewise, the court found no evidence of any prejudice to Davis’s

defense, noting that the witness in question was under subpoena. 3

On this record, the trial court’s factual findings were not clearly

erroneous, and the court did not abuse its discretion in determining

that Davis failed to establish prejudice. See Weis, 287 Ga. at 55 (1)

(d) (no prejudice established where no witnesses were unavailable

for defense’s case-in-chief); Jackson, 272 Ga. at 785 (no prejudice

established where defense offered no evidence beyond “general

claims of anxiety [and] poor conditions” in the jail). See also

Sweatman v. State, 287 Ga. 872, 874-875 (4) (700 SE2d 579) (2010)


     3   This witness did in fact testify at trial for the defense.
                                         19
(trial court’s findings of fact on a speedy-trial claim are given

particular deference where they are “based on live testimony and

the trial court[’s] . . . opportunity to assess the credibility of the

witnesses”).

     (e) Having assessed each of the Barker-Doggett factors, the trial

court concluded that, although the State was negligent in failing to

bring Davis to trial in a timely manner, that negligence was

outweighed by Davis’s “significant” delay in asserting his right to a

speedy trial, combined with the absence of any actual prejudice. This

conclusion was reasonable and did not amount to an abuse of

discretion. See Cash, 307 Ga. at 520 (2). So we affirm the trial court’s

denial of Davis’s constitutional speedy-trial claim.

     3. Davis next contends that the trial court erred by declining to

admit reverse 404 (b) evidence about an incident that occurred in

Alabama 16 months after Williams’s murder, in which Maye had

allegedly pulled a gun in a bar fight. Davis filed a pretrial notice of

intent, which stated that he intended to present this evidence to

show “Maye’s opportunity and intent to carry a gun on his person.”

                                  20
See generally OCGA § 24-4-404 (b) (“[e]vidence of other crimes,

wrongs, or acts . . . . may . . . be admissible [to show] opportunity[

or] intent”). He claimed that this evidence was relevant to his self-

defense claim.

     Davis contends that the trial court erred in “declining to admit”

this evidence. But Davis has failed to identify any ruling to that

effect by the trial court. Before trial, the court took the matter under

advisement without ruling on it. And at trial, a different judge, while

expressing skepticism about whether the evidence was admissible,

let Davis explore opportunities to introduce it. First, the court

allowed Davis’s counsel to voir dire Maye about this incident outside

the jury’s presence, but Maye asserted his privilege against self-

incrimination under the Fifth Amendment to the United States

Constitution and declined to testify further on the subject.4 Next, the

court agreed to Davis’s counsel’s request to have an out-of-state




     4  Maye had already testified—at an earlier point during his testimony
and also outside the jury’s presence—that he had been arrested in connection
with this incident but not yet charged and that his lawyer had instructed him
not to discuss the case.
                                     21
subpoena issued for the police officer to whom Maye had allegedly

made a statement about the Alabama incident. But the next day,

before the court issued anything, Davis’s counsel told the court that

the defense had decided to “move beyond” the issue, and no further

efforts were made to present this evidence. Absent a ruling

preventing Davis from introducing evidence of the prior incident,

and given his abandonment of the issue, Davis’s claim that the trial

court erred in this regard necessarily fails. See, e.g., Dobbins v.

State, 309 Ga. 163, 167 (3) (844 SE2d 814) (2020) (defendant could

not assert error in trial court’s failure to give a curative instruction

where the trial court offered to give such an instruction and

defendant declined).

     4. In his final enumeration, Davis contends that his trial

counsel rendered ineffective assistance in two respects. To succeed

on a claim of ineffective assistance, a defendant must establish both

that his counsel’s performance was deficient and that he was

prejudiced as a result of that deficient performance. See Washington

v. State, 313 Ga. 771, 773 (3) (873 SE2d 132) (2022) (citing

                                  22
Strickland v. Washington, 466 U.S. 668, 687 (III) (104 SCt 2052, 80

LE2d 674) (1984)).

       To prove deficient performance, a defendant must establish

that counsel “performed his duties in an objectively unreasonable

way, considering all the circumstances and in the light of prevailing

professional norms.” Id. (citation omitted). To overcome the “strong

presumption” that counsel performed reasonably, the defendant

must show that “no reasonable lawyer would have done what his

lawyer did, or would have failed to do what his lawyer did not.” Id.

(citation omitted). To prove prejudice, a defendant must establish

that there is a “reasonable probability that, but for counsel’s

deficiency, the result of the trial would have been different.” Id. A

reasonable probability is a probability “sufficient to undermine

confidence in the outcome” of the trial. Neal v. State, 313 Ga. 746,

751 (3) (873 SE2d 209) (2022) (citation omitted). An ineffective-

assistance claim fails if the defendant fails to establish either

deficient performance or prejudice. See Washington, 313 Ga. at 773

(3).

                                 23
     In reviewing a trial court’s determination on an ineffective-

assistance claim, we accept the trial court’s factual findings and

credibility determinations unless they are clearly erroneous, but we

independently apply the relevant legal principles to the facts. See

Sullivan v. State, 301 Ga. 37, 40 (2) (799 SE2d 163) (2017).

     (a) Davis first contends that trial counsel performed deficiently

by failing to call an expert witness “to explain bullet trajectory,” to

show that the shot to Williams’s back did not necessarily indicate

that he was being fired on while running away.

     At the motion-for-new-trial hearing, Davis called a witness

whom the trial court qualified as a bullet-trajectory expert. That

witness testified that, after reviewing the evidence, he believed the

shooting could have taken place the way Davis described it: that is,

Davis had been firing from the ground, hit Williams first in the legs

as Williams approached him, and then, as Williams instinctively

began turning away, the fatal bullet hit him in the back. In addition

to this expert witness, Davis also called trial counsel, who testified

that he had not considered hiring a bullet-trajectory expert for trial.

                                  24
Counsel testified that he believed the most critical fact to establish

in support of Davis’s self-defense claim was that Davis had fired his

gun from the ground and that he had believed he could establish this

fact through his cross-examination of the medical examiner. Counsel

also testified that, in hindsight, he should have done more to show

the jury that the shot to Williams’s back was not a straight shot fired

at him as he was running away.

     Based on this record, Davis has failed to prove that trial

counsel’s performance was deficient. An attorney’s decision about

which defense witnesses to call is a classic matter of trial strategy,

and such a decision will not form the basis for an ineffectiveness

claim “unless it is so unreasonable that no competent attorney would

have made th[at] decision under the circumstances.” Sullivan v.

State, 308 Ga. 508, 511 (2) (a) (842 SE2d 5) (2020) (citation and

punctuation omitted). Accord Butler v. State, 313 Ga. 675, 684 (4) (b)

(872 SE2d 722) (2022). In addition, “hindsight has no place in an

assessment of the performance of trial counsel, and a lawyer second-

guessing his own performance with the benefit of hindsight has no

                                  25
significance for an ineffective assistance of counsel claim.” Simpson

v. State, 298 Ga. 314, 318 (4) (781 SE2d 762) (2016) (citation and

punctuation omitted). Here, the record shows that trial counsel

made a strategic choice to establish the facts needed to support

Davis’s self-defense claim through cross-examination of the medical

examiner. And counsel succeeded in getting the medical examiner

to admit that Davis’s gunshot wounds could have been inflicted by

shots being fired from the ground, which counsel believed was the

critical fact. Davis has thus failed to overcome the strong

presumption that counsel’s performance was objectively reasonable.

See Birdow v. State, 305 Ga. 48, 52-53 (2) (823 SE2d 736) (2019) (no

deficient performance where counsel opted not to call defense expert

and instead relied on cross-examination of State’s witness to help

establish self-defense claim); Matthews v. State, 301 Ga. 286, 289 (2)

(800 SE2d 533) (2017) (no deficient performance where counsel

elected to use cross-examination and argument to advance defense

theory rather than calling defense expert). And             counsel’s

assessment in hindsight that he could have done more does not

                                 26
change this conclusion. See Simpson, 298 Ga. at 318 (4). So this

claim of ineffective assistance fails.

     (ii) Davis also contends that trial counsel’s handling of the

reverse 404 (b) evidence amounted to ineffective assistance. Davis

claims that the defense lost the opportunity to present evidence of

the Alabama bar incident, which showed “Maye’s inclination to pull

guns on other people,” because counsel was not prepared to present

an alternative witness when Maye asserted his Fifth Amendment

privilege.

     This claim fails as well. Davis’s own description of the purpose

for offering this evidence makes clear that the evidence was

“propensity” evidence, which is not admissible. See OCGA § 24-4-

404 (a) (“Evidence of a person’s character or a trait of character shall

not be admissible for the purpose of proving action in conformity

therewith on a particular occasion.”); Roberts v. State, No.

S22A0420, 2022 WL 16627232, at *5 (Ga. Nov. 2, 2022) (“[B]efore

evidence of other acts is admitted, the State has to show that the

other act helps prove something other than the defendant's

                                   27
character or propensity for wrongdoing.”). Although Davis argued

before the trial court that the evidence was being offered to show

Maye’s “intent” and “opportunity” to wield a gun, neither of these

issues was relevant to Davis’s self-defense claim: this evidence could

have been helpful to Davis only if the jury could infer that evidence

that Maye brandished a gun in an incident 16 months after this one

made it more likely that he brandished a gun here. That is textbook

propensity evidence, which the jury would not have been allowed to

consider. See Roberts, 2022 WL 16627232, at *5; State v. Jones, 297

Ga. 156, 159 (1) (773 SE2d 170) (2015). And failing to introduce

inadmissible evidence is not deficient performance. See Mosby v.

State, 300 Ga. 450, 454 (2) (796 SE2d 277) (2017). Davis has

therefore failed to prove ineffective assistance on this ground.

     Judgment affirmed. All the Justices concur.




                                 28